Case 2:20-cv-13134-LVP-RSW ECF No. 6-20, PageID.1541 Filed 11/29/20 Page 1 of 2




 Marian Sheridan

 Pursuant to 28 U.S.C Section 1746, I, Marian Sheridan, make the
 following declaration.

 1. I am over the age of 21 years and I am under no legal disability,
    which would prevent me from giving this declaration.

 2. I worked as a Republican Poll challenger in 2018 at TCF and in
    August of 2020. As Grassroots Vice chair of the Michigan Republican
    Party I organized and helped train hundreds of poll challengers for
    the 2020 election.

 3. I reside at 7259 White Oak Drive, West Bloomfield Mi 48324

 4. My affidavit highlights voting irregularities from Wayne County,
    Michigan

 5. A team of almost 1200 people participated in reviewing the voting
    records of 51,018 registered voters who voted for the first time in the
    November 3rd election of 2020. Of the 51,018 voter records, 30,133
    were reviewed. Of the reviewed records the team has re-checked
    8,094 of the 10,182 records with irregularities.

 6. To the best of our ability we found 205 of the voters were deceased,
    with an additional 1005 unverifiable through our sources.

 7. 2,362 had invalid addresses, with the residence of an additional 857
    unverifiable.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-20, PageID.1542 Filed 11/29/20 Page 2 of 2




 8. 20,300 of the 51,018 list did not have a “ballot requested date” in
    Wayne County,

 10. 16,636 of the 20,300 ‘ballot request date” were from Detroit.

 11. 10,620 absentee ballots show a “ballot sent date” ​40 days before the
 election, ​after August 13th but before September 24.

       Marian Sheridan

       11/29/2020
